TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00803-CV



                                 Melvin Valentine, Jr., Appellant

                                                  v.

                          Texas Department of Public Safety, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-14-010145, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Melvin Valentine, Jr. filed his notice of appeal on December 18, 2014. On June 2,

2015, the Clerk of this Court notified appellant that his brief was overdue and that his appeal was

subject to dismissal for want of prosecution if he failed to file his brief or respond to the notice by

June 12, 2015. To date, appellant has neither filed his brief nor responded to this Court’s notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 25, 2015